FILED IN
1st COURT OF APPEALS
    HOUSTON, TEXAS
1/29/2015 3:34:41 PM
CHRISTOPHER A. PRINE
        Clerk
                                    CHRIS DANIEL
                               HARRIS COUNTY DISTRICT CLERK




January 26, 2015

TONYA ROLLAND McLAUGHLIN
ATTORNEY OF RECORD
4301 YOAKUM BLVD.
HOUSTON, TX 77006

Defendant’s Name: DIONYSIOS SPIRO KOSMETATOS

Cause No: 1449194

Court: 338TH DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 1/16/15
Sentence Imposed Date: 1/15/16
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TONYA ROLLAND McLAUGHLIN



Sincerely,


S. NORRIS
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

    JILL HAMBY (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause.




                    1201 Franklin P.O. Box 4651 Houston, Texas 77210-4651